PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/138,683
Filing Date: 26 Apr 2016
Appellant(s): LIN et al.



__________________
Robert A. Jensen, Registration Number. 61,146
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A: Rejection of claim 1 based on Yamazaki and Takano
The Appellant argues that the Yamazaki and Takano fail to disclose, “first and second heavily doped regions of a second conductivity type in the active area directly physically contacting the first and second heavily doped regions of the first conductivity type respectively,” the alternative embodiment of  Yamazaki does not disclose, “a second heavily doped region of a second conductivity type in the active area directly physically contacting second heavily doped region of the first conductivity type,” and the reference Takano does not teach, “a second heavily doped region of the second conductivity type in the active area directly physically contacting the second heavily doped region of the first conductivity type,” see remarks on pages 8-10.
The Examiner respectfully disagrees. In response to Appellant’s argument that neither the Yamazaki or Takano teaches “first and second heavily doped regions of a second conductivity type in the active area directly physically contacting the first and second heavily doped regions of the first conductivity type respectively, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this instance, Yamazaki teaches the MOS transistor (see Fig. 1-3) with a gate layer gate layer disposed on the active area of the semiconductor substrate, first and second heavily doped regions of a first conductivity type (n+ type source and drain regions) in the active area at opposite sides of the gate layer and between the first and second edges of the active area and first and second heavily doped regions of a second conductivity type (p+ type regions) in the active area  in electrical contact with the first and second heavily doped regions of the first conductivity type through the lightly doped n-type region. In an alternative embodiment of Fig. 15, the Examiner relies on Yamazaki to teach the removal of the lightly doped n-type region between the heavily doped region of a second conductivity type (p+ type region) and the heavily doped region of a first conductivity type (n+ type source region) thereby providing direct contact between the heavily doped region of a second conductivity type (p+ type region) and the heavily doped region of a first conductivity type (n+ type source region). Yamazaki discloses this contact between the regions allows for the extraction of excessive carriers from within the channel region of the logic device (Col.16 line 24 – Col. 17 line 30).  Yamazaki only shows the removal on the lightly doped region in source area, however, the Examiner relies on Takano to further support the direct physical contact of two regions with opposite conductive. The use of the Takano reference supports the removal of the n-type lightly doped region such that “second heavily doped region of a second conductivity type in the active area directly physically contacting second heavily doped region of the first conductivity type.” Takano discloses the doped regions of a second conductivity type (Fig. 1A, top and 18cbottom  p-type regions) are in direct contact with the source and drain region (18a and 18b n-type regions) of the first conductivity type without the lightly doped first conductivity type. The physical contact between the two regions forms a high resistance between a pn-junction thereby reducing the influence the carriers on the edge of the source/drain and the control gate (¶[0087]). With regards to the argument, Takano does not teach, “a second heavily doped region of the second conductivity type in the active area directly physically contacting the second heavily doped region of the first conductivity type, the Examiner relies on the primary reference, Yamazaki to teach the doping concentration of the first and second heavily doped regions of the first and second conductivity type, not Takano. The combination of the two references therefore does disclose all the limitation of claim 1 including the “first and second heavily doped regions of a second conductivity type in the active area directly physically contacting the first and second heavily doped regions of the first conductivity type respectively.” 
B: The combination of Yamazaki and Takano is improper
The Appellant argues that, “the rejection is improper because the Office Action has not established a prima facie case of obviousness meeting the standard set forth in KSR, as the Office Action has provided no articulated reasoning with a rational underpinning to support the legal conclusion of obviousness,” specifically the use of the Takano reference to teach, “first and second heavily doped regions of a second conductivity type in the active area directly physically contacting the first and second heavily doped regions of the first conductivity type respectively” and use of the reasoning “removing excessive carriers” as stated in the applied references,  see remarks on pages 10-11.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both the Yamazaki and Takano references teach semiconductor devices with doped regions of a first conductivity type (n-type) in contact with doped regions of a second conductivity type (p-type).  Both references discloses using the doped regions of a second conductivity type (p-type) to remove excessive charge from the semiconductor device (see above). Yamazaki discloses this contact between the p-type region and the n-type region allows for the extraction of excessive carriers from within the channel region of the logic device (Col.16 line 24 – Col. 17 line 30). Yamazaki teaches the removal of the lightly-doped region is possible because the region is only needed for device with high-power (Col. 15 line 9-17), since the alternative embodiment of Fig. 15 teaches the source and the p-type region have the same potential (Col. 16 lines 29-41).  The Examiner relies on Takano to show that regions on both sides of the gate structure can have a p-n junction to improve the device performance without a gradient region such as a lightly-doped region (¶[0087]).  Therefore it would have been obvious to one of ordinary skilled in the art to modify Yamazaki with the Takano reference because both reference teaches benefits of the configuration of the pn-junction. 
C: Rejection of the dependent claims should be reversed.
For the reasons disclosed above, the rejection of all dependent claims remains.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Priya Rampersaud/
Examiner, Art Unit 2891 
Conferees:
/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891

/DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                               






                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.213